NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             08-OCT-2021
                                             10:33 AM
                                             Dkt. 71 OCOR


                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
             RICHARD JOSE TORRES, Defendant-Appellant

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                 (CRIMINAL NO. 1CPC-XX-XXXXXXX)

                        ORDER OF CORRECTION
                         (By: Leonard, J.)

           IT IS HEREBY ORDERED that the Opinion of the court,

filed on April 8, 2021, is hereby corrected as follows:

           At page 12, line 11 from top, replace the word "Agslud"

with "Agsalud" so that the sentence and case name now reads as

follows:

                756 (2017) (quoting Camara v. Agsalud, 67 Haw.
                212, 215-16, 685

           The clerk of the court is directed to incorporate the

foregoing change in the original opinion.

           DATED: Honolulu, Hawai#i, October 8, 2021.

                                     /s/ Katherine G. Leonard
                                     Associate Judge